DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) in view of Giaquinto et al. (US 2005/0253582 A1).
With respect to claims 1 and 2, Chu discloses a radio frequency apparatus configured to detect magnetic resonance signals emitted from anatomy of a patient when positioned within a low-field magnetic resonance imaging system, the radio frequency apparatus comprising (see Figures 1 and 4A): a flexible substrate (see substrate #402) capable of being positioned about the anatomy of the patient (see Figure 1, RF coil #32 in said substrate); and a plurality of radio frequency coils coupled to the flexible substrate (see Figure 4A with substrate #402 having coil arrays #408-#414). Furthermore, Chu discloses the claimed invention as stated above except for specifying that each of the plurality of radio frequency coils forming a plurality of turns. However, Giaquinto discloses each of the plurality of radio frequency coils forming a plurality of turns (see Figure 2, see paragraphs 0022-0023; Abstract). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have each of the plurality of radio frequency coils forming a plurality of turns as taught by Giaquinto with Chu’s conductors as a matter of design choice for the purpose of adjusting the amount of channels, size number of loops needed between all the manufacturing parameters that will correlate with the full size of system with the array and how it will cover the region under examination in accordance with the dimensions and turn/winding parameters. Also, the turns number increase the performance and sensitivity of the array by regulating the inductance of the coils (see paragraphs 0026-0027).   
With respect to claim 3, Chu discloses the claimed invention as stated above except for a conductor of each of the plurality of radio frequency coils comprises between three and fifteen turns.  However, Giaquinto discloses a conductor of each of the plurality of radio frequency coils comprises between three and fifteen turns (see paragraphs 0024-0026; see Figures 2-3 disclosing multi-turn coils). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have each of the plurality of radio frequency coils forming a plurality of turns as taught by Giaquinto with Chu’s conductors as a matter of design choice for the purpose of adjusting the amount of channels, size number of loops needed between all the manufacturing parameters that will correlate with the full size of system with the array and how it will cover the region under examination in accordance with the dimensions and turn/winding parameters. Also, the turns number increase the performance and sensitivity of the array by regulating the inductance of the coils (see paragraphs 0026-0027).   
With respect to claim 4, Chu discloses the claimed invention as stated above except for specifying that each conductor has a length between 100 and 1000 cm. However, Giaquinto discloses each conductor has a length between 100 and 1000 cm (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have conductors with a length between 100 and 1000 cm as taught by Giaquinto with Chu’s conductors for the purpose of disclosing another size/dimension option between all the sizes or dimensions known in the art since any size or dimensionality will perform equally well or perform the same function of  transmitting and/or receiving wherein the size is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 5, Chu discloses the plurality of radio frequency coils comprises a plurality of proximal coils and a plurality of distal coils and each of the plurality of proximal coils is larger than each of the plurality of distal coils (see Figure 4, coils butterfly coils in one side are larger than the loop coils at the opposite side of the arrangement).  
With respect to claim 6, Chu discloses the plurality of radio frequency coils further comprises a plurality of central coils positioned between the plurality of proximal coils and the plurality of distal coils (see Figure 4A, loop coils at the center of array). 
With respect to claim 11, Chu discloses a magnetic resonance imaging (MRI) system configured to image a patient positioned within the MRI system (see MR system #10 having patient #22 in Figure 1), the MRI system comprising: a B0 magnet that produces a main magnetic B0 field oriented along a vertical axis (main magnet #24); and a radio frequency apparatus configured to detect magnetic resonance signals emitted from anatomy of a patient when positioned within the MRI system (RF coil #32), the radio frequency apparatus comprising: a flexible substrate capable of being positioned about the anatomy of the patient (see substrate #402 in Figure 4A); and a plurality of radio frequency coils coupled to the flexible substrate (see Figure 1, RF coil #32 in said substrate and further seen in Figure 4A coil arrays #408-#414), each of the plurality of radio frequency coils including a conductor oriented such that, when the flexible substrate is positioned about the anatomy of the patient and placed within the main magnetic B0 field (as seen on Figure 1), the plurality of radio frequency coils is configured to detect MR signals produced within the vertically oriented main magnetic B0 field (see paragraph 0032 and 0035).  Furthermore, Chu discloses the claimed invention as stated above except for specifying that each of the plurality of radio frequency coils forming a plurality of turns. However, Giaquinto discloses each of the plurality of radio frequency coils forming a plurality of turns (see Figure 2, see paragraphs 0022-0023; Abstract). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have each of the plurality of radio frequency coils forming a plurality of turns as taught by Giaquinto with Chu’s conductors as a matter of design choice for the purpose of adjusting the amount of channels, size number of loops needed between all the manufacturing parameters that will correlate with the full size of system with the array and how it will cover the region under examination in accordance with the dimensions and turn/winding parameters. Also, the turns number increase the performance and sensitivity of the array by regulating the inductance of the coils (see paragraphs 0026-0027).   
With respect to claims 13 and 17, Chu discloses a base coupled to the flexible substrate and configured to support the anatomy of the patient (see Figure 1, RF coil #32 attached to a substrate and located in the MR system as a base).   
With respect to claim 15, Chu discloses the base houses electronics configured to receive signals from the plurality of radio frequency coils (see transmit/received interface #42).   
With respect to claim 20, Chu discloses a magnetic resonance imaging (MRI) system configured to image a patient positioned within the MRI system, the MRI system comprising (see Figures 1 and 4A): a B0 magnet that produces a main magnetic B0 field (magnet #24); a first radio frequency apparatus comprising at least one radio frequency transmit coil; and a second radio frequency apparatus configured to detect magnetic resonance signals emitted from anatomy of a patient when positioned within the MRI system, the second radio frequency apparatus comprising (see coil #32 for transmitting and receiving): a flexible substrate (substrate #402) capable of being positioned about the anatomy of the patient (as seen on Figure 1); and 43Attorney Docket No. 00354.70063US01 a plurality of radio frequency coils coupled to the flexible substrate (see Figure 4A with substrate #402 having coil arrays #408-#414), each of the plurality of radio frequency coils oriented to detect MR signals produced within the main magnetic B0 field (see paragraph 0056).
Furthermore, Chu discloses the claimed invention as stated above except for specifying that each of the plurality of radio frequency coils forming a plurality of turns. However, Giaquinto discloses each of the plurality of radio frequency coils forming a plurality of turns (see Figure 2, see paragraphs 0022-0023; Abstract). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have each of the plurality of radio frequency coils forming a plurality of turns as taught by Giaquinto with Chu’s conductors as a matter of design choice for the purpose of adjusting the amount of channels, size number of loops needed between all the manufacturing parameters that will correlate with the full size of system with the array and how it will cover the region under examination in accordance with the dimensions and turn/winding parameters. Also, the turns number increase the performance and sensitivity of the array by regulating the inductance of the coils (see paragraphs 0026-0027).	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Taracilla et al. (US 2020/0408860 A1).
With respect to claim 7, Chu and Giaquinto disclose the claimed invention as stated above except for each of the plurality of central coils is larger than each of the plurality of proximal coils and each of the plurality of distal coils. However, Taracilla discloses each of the plurality of central coils is larger than each of the plurality of proximal coils and each of the plurality of distal coils (see Figure 9, saddle coils #924 and #925 located at the center are bigger than loop coils #906 located proximal and distal from the center saddle coils). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have each of the plurality of central coils is larger than each of the plurality of proximal coils and each of the plurality of distal coils as taught by Taracilla with Chu and Giaquinto’s conductors as a matter of design choice for the purpose of adjusting the array to correlate and/or conform with the region under examination to be imaged. The different sizes is one of many sizes that could be selected in the art since any size or dimensionality will perform equally well or perform the same function of transmitting and/or receiving wherein the size is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 8, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Hardy et al. (US 2012/0161768 A1).
With respect to claim 8, Chu and Giaquinto disclose the claimed invention as stated above except for comprising at least one fastener configured to hold the flexible substrate in place after it has been positioned about the anatomy of the patient. However, Hardy discloses at least one fastener configured to hold the flexible substrate in place after it has been positioned about the anatomy of the patient (see paragraph 0040-0045; see Figure 3 fasteners #82 and #86). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least one fastener configured to hold the flexible substrate in place after it has been positioned about the anatomy of the patient as taught by Hardy with Chu and Giaquinto’s array for the purpose of securing the antennas in the substrate to the patient in a stable manner and allow a imaging session by holding the antenna in place.    
With respect to claims 14 and 18-19, Chu and Giaquinto disclose the claimed invention as stated above except for the base comprises a releasable securing mechanism configured to mechanically couple the base to a member attached to the MRI system42Attorney Docket No. 00354.70063US01 at a location such that the releasable securing mechanism is coupled to the member, the radio frequency apparatus is substantially within an imaging region of the MRI system. However, Hardy discloses a for the base comprises a releasable securing mechanism configured to mechanically couple the base to a member attached to the MRI system42Attorney Docket No. 00354.70063US01 at a location such that the releasable securing mechanism is coupled to the member, the radio frequency apparatus is substantially within an imaging region of the MRI system (see Figure 3, showing a cradle #66 considered as the base having connector #96 considered as the member and having fastener #98 considered as the releasable securing mechanism coupled to connector #96 to keep the RF coils #72 within the MR apparatus as seen on Figure 1). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the base comprises a releasable securing mechanism configured to mechanically couple the base to a member attached to the MRI system42Attorney Docket No. 00354.70063US01 at a location such that the releasable securing mechanism is coupled to the member, the radio frequency apparatus is substantially within an imaging region of the MRI system as taught by Hardy with Chu and Giaquinto’s array for the purpose of securing the antennas in the substrate to the patient in a stable manner and allow a imaging session by holding the antenna in place.    


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Arias et al. (US 9,696,393 B2).
With respect to claim 9, Chu and Giaquinto disclose the claimed invention as stated above except for the flexible substrate comprises a plurality of layers including a first layer and a second layer, and wherein the plurality of radio frequency coils is coupled to the flexible substrate between the first layer and the second layer of the flexible substrate.  However, Arias discloses the flexible substrate comprises a plurality of layers including a first layer and a second layer, and wherein the plurality of radio frequency coils is coupled to the flexible substrate between the first layer and the second layer of the flexible substrate (see Figure 6, coils #10 sandwich between substrate layers #12 and #52). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the flexible substrate comprises a plurality of layers including a first layer and a second layer, and wherein the plurality of radio frequency coils is coupled to the flexible substrate between the first layer and the second layer of the flexible substrate as taught by Arias with Chu and Giaquinto’s array for the purpose of allowing the array to wrap around the body part being imaged as taught by Arias (Column 10, lines 12-24). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Stormont et al. (US 2019/0353722 A1).

With respect to claim 10, Chu and Giaquinto disclose the claimed invention as stated above except for specifying that the anatomy of the patient includes a knee. However, Stormont discloses the anatomy of the patient includes a knee (see paragraph 0132). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the anatomy of the patient includes a knee as taught by Stormont with Chu and Giaquinto’s array for the purpose of specifying one of many regions of the body that are known that can be imaged using an imaging system like an MR device.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Poole et al. (US 2019/0353726 A1).
With respect to claim 12, Chu discloses the claimed invention as stated above except for specifying that the MRI system operates with a B0 field strength between .2T and .01T, and wherein each of the plurality of radio frequency coils includes a conductor having a length between 100 and 1000 cm.   However, Giaquinto discloses each conductor has a length between 100 and 1000 cm (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have conductors with a length between 100 and 1000 cm as taught by Giaquinto with Chu’s conductors for the purpose of disclosing another size/dimension option between all the sizes or dimensions known in the art since any size or dimensionality will perform equally well or perform the same function of  transmitting and/or receiving wherein the size is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, Poole disclose the MRI system operates with a B0 field strength between .2T and .01T (see paragraph 0073). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the MRI system operates with a B0 field strength between .2T and .01T as taught by Poole with Chu and Giaquinto’s MRI apparatus for the purpose of specifying the field strength of the static field to operate and provide the selected field for imaging a body part.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0343625 A1) and Giaquinto et al. (US 2005/0253582 A1) in view of Tramm et al. (US 10,827,948 B1 A1).
With respect to claim 16, Chu and Giaquinto disclose the claimed invention as stated above except for a base comprises a valley portion configured to accommodate the anatomy being imaged, the valley formed by a pair of shoulders on respective sides of the base. However, Tramm discloses a base (see Figure 8, base #110) comprises valley portion configured to accommodate the anatomy being imaged (back of head coil part #120 considered as the valley portion), the valley formed by a pair of shoulders on respective sides of the base (see right and left side head coil portions #130 and #140 considered as pair of shoulders on respective sides of the base). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have for a base comprises a valley portion configured to accommodate the anatomy being imaged, the valley formed by a pair of shoulders on respective sides of the base as taught by Tramm with Chu and Giaquinto’s RF coil array for the purpose of adapting the configuration to a particular body part, like the head by using an arrangement that could conform or comfortably surround said body part. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with different types of flexible RF configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/            Primary Examiner, Art Unit 2866